OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), appeal dismissed, without costs, upon the ground that no appeal lies as of right to review either the Appellate Division order of affirmance, or the prior nonfinal order of the Appellate Division pursuant to CPLR 5601 (d), because the dissents at the Appellate Division as to each of those orders are not on questions of law (NY Const, art VI, § 3 [a]; CPLR 5601 [a] [as amended by L 1985, ch 300]).